DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-10 are pending.
Claims 1-4 and 6-8 are currently amended.

Claim Interpretation
To clarify the record, the Examiner interprets the limitation of claim 1 reading “a gas supply path forming part configured to form a supply path of the processing gas” as follows: “a gas supply path forming part” is interpreted as a structural element of the apparatus, and “configured to form a supply path of the processing gas” as an intended use of the forming part. Furthermore, the Examiner does not interpret “a supply path of the processing gas” as a structural element of the apparatus, as it appears to describe a path of motion of processing gas through the apparatus. 
i.e., a gas passageway), the limitation could be amended to say “a gas supply path forming part comprising a supply path for the processing gas”, which would distinguish a structural feature (“a supply path”) for performing a function (“for the processing gas”).

Claim Objections
Claim 1 is objected to for the following informality: in line 13, the limitation “the opposing surface” should be changed to “the flat opposing surface” for clear antecedent basis to the surface established in line 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitou (US Pub. 2015/0267298).
Regarding claim 1
a mounting part located in the processing chamber and configured to mount the substrate on the mounting part ([0033] and Fig. 1, mounting table #2 and wafer W inside chamber #1); 
a gas supply part ([0033] and Fig. 1, gas shower head #5) located above the mounting part (see Fig. 1) to constitute a ceiling portion of the processing chamber (Fig. 1, rigidly attached to plate #32, which forms a ceiling), the gas supply part having a plurality of first gas supply holes ([0044] and Fig. 2, gas supply openings #511) for supplying the processing gas ([0044]: reactant gas); 
a gas supply path forming part ([0040] and Figs. 1 and 2, ceiling plate #31 and holding plate #32) configured to form a supply path of the processing gas ([0044]: supplying gases to the processing space), the gas supply path forming part including a flat opposing surface (see annotated Fig. 2 below) 

    PNG
    media_image1.png
    317
    792
    media_image1.png
    Greyscale

which faces the gas supply part from above (see Fig. 2, facing showerhead #5 from above) and defines a first diffusion space ([0044] and Fig. 2, diffusion space #50) for diffusing the processing gas in a lateral direction (see Fig. 2, formed in a lateral orientation) and a plurality of second gas supply holes (see annotated Figs. 2 and 5 below, exit of gas path #434 – [0061]) opened downward at a central portion of the opposing surface (all exits of gas paths #434 opened downward, especially proximal to the central portion identified below) so that the 

    PNG
    media_image2.png
    181
    3
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    252
    480
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    326
    679
    media_image4.png
    Greyscale

a recess (see annotated Fig. 5 below) surrounding the central portion of the opposing surface (see annotated Fig. 3, plurality of recesses all surround the central portion) so that the central portion is lower than the recess (see annotated Fig. 5, opposing surface forms a lower boundary of the recess, and is thus “lower than”); and 

    PNG
    media_image5.png
    274
    679
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    259
    562
    media_image6.png
    Greyscale

a plurality of gas dispersion portions located in the recess surrounding the central portion of the opposing surface (see Examiner’s annotated drawing below of subdivision of gas supply unit #4 into portions, shown generally in Fig. 4) without protruding from the opposing surface (all portions appear at least level with, and above, the opposing surface as in the annotated Fig above), each of the plurality of gas dispersion portions having a plurality of gas discharge holes (all portions make up gas supply unit #4 as shown in Figs. 4 and 5, where the gas supply unit has a plurality of gas discharge openings #42) extending along a circumferential direction (see Fig. 4, holes #42 located circumferentially around head portion #41) so as to laterally disperse the processing gas supplied from the supply path in the first diffusion space (see Figs. 2 and 5, gas supply arrows into diffusion space #50).

    PNG
    media_image7.png
    231
    522
    media_image7.png
    Greyscale

To clarify the record, the claim limitations “for performing a process by supplying a processing gas to a substrate in a processing chamber kept in a vacuum atmosphere”, “configured to mount the substrate on the mounting part”, “for supplying the processing gas”, “configured to form a supply path of the processing gas”, “for diffusing the processing gas in a lateral direction”, and “so as to laterally disperse the processing gas supplied from the supply path in the first diffusion space” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II) and 2111.2(II). The Saitou apparatus explicitly teaches all of the intended uses, as set forth above.

	
Regarding claim 2, Saitou teaches wherein the gas supply path forming part ([0040] and Figs. 1 and 2, ceiling plate #31) includes a common flow path (see annotated Fig. 2 below) commonly connected to the supply path ([0068] and Fig. 2, supply lines #321 and #322) and the plurality of second gas supply holes (see annotated Fig. 2 reproduced below) to introduce the processing gas into the supply path 

    PNG
    media_image8.png
    168
    334
    media_image8.png
    Greyscale

    PNG
    media_image2.png
    181
    3
    media_image2.png
    Greyscale


To clarify the record, the claim limitations “to introduce the processing gas into the supply path and the plurality of second gas supply holes and supplied with the processing gas from an upstream side” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The Saitou apparatus explicitly teaches all of the intended uses, as set forth above.

Regarding claim 3, Saitou teaches wherein the plurality of second gas supply holes are configured to supply the processing gas to the first diffusion space (see annotated Figs. 2 and 5 reproduced below, feeding into diffusion space #50), wherein the gas supply path forming part includes a second gas diffusion space ([0067] and Fig. 2, part of diffusion space #311) provided commonly to the plurality of second gas supply holes (see Fig. 2), the gas supply path forming part allowing the processing gas to be diffused in the lateral direction (see Fig. 2, outward gas supply lines #312 angled in a 

    PNG
    media_image8.png
    168
    334
    media_image8.png
    Greyscale

    PNG
    media_image2.png
    181
    3
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    252
    480
    media_image3.png
    Greyscale

    PNG
    media_image9.png
    171
    301
    media_image9.png
    Greyscale

To clarify the record, the claim limitations “configured to supply the processing gas to the first diffusion space”, “allowing the processing gas to be diffused in the lateral direction and to be supplied to the plurality of second gas supply holes”, and “configured to supply the processing gas to the supply path and the second gas diffusion space” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The Saitou apparatus explicitly teaches the intended uses, as set forth above.


Regarding claim 4, Saitou teaches wherein the plurality of first gas supply holes (Fig. 2, gas supply openings #511) and the plurality of second gas supply holes (see annotated Fig. 2 reproduced below) do not overlap with each other (see Fig. 2, first and second gas supply holes do not overlap each other when viewed in a horizontal direction).

    PNG
    media_image2.png
    181
    3
    media_image2.png
    Greyscale


Regarding claim 5, Saitou teaches wherein the gas processing apparatus is a film forming apparatus configured to form a film (Abstract) by sequentially supplying, through a plurality of cycles ([0003]: multi-layer deposition), a raw material gas that is the processing gas ([0068]: titanium chloride gas), a3Appl. No. 16/035,817Attorney Docket No. 36010UResponse to Office Action mailed October 2, 2020 replacement gas that replaces an atmosphere ([0068]: nitrogen gas), and a reaction gas ([0068]: ammonia gas) that reacts with the raw material gas and produces a reaction product on the substrate ([0078]), and wherein a flow path for the raw material gas, a flow path for the reaction gas, and a flow path for the replacement gas are connected to an upstream side of the supply path of the processing gas (Figs. 1 and 2, all components are part of the same apparatus, and are thus “connected to” all sides of the supply path, as set forth above).

configured to form a film by sequentially supplying, through a plurality of cycles, a raw material gas that is the processing gas, a replacement gas that replaces an atmosphere, and a reaction gas that reacts with the raw material gas and produces a reaction product on the substrate” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The Saitou apparatus explicitly teaches the intended uses, as set forth above.

Regarding claim 6, claim 1 recites “a gas supply path forming part configured to form a supply path of the processing gas”, wherein “configured to form a supply path of the processing gas” is interpreted as an intended use of the apparatus and, as such, “a supply path of the processing gas” is not interpreted as a structural element of the apparatus. As such, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). 
Nevertheless, Saitou explicitly teaches the limitations of the claim, since the apparatus teaches a merging point of the processing/raw material gas (as in annotated Fig. 2 below), and mixed gas flowing from that point would be able to have equal travel distances (“lengths of the flow paths”) to any of the gas dispersion portions, which are arranged symmetrically about a long axis of the supply path (as in the Examiner’s annotated interpretation of Fig. 4, reproduced below).

    PNG
    media_image10.png
    179
    258
    media_image10.png
    Greyscale

    PNG
    media_image7.png
    231
    522
    media_image7.png
    Greyscale


Regarding claim 7, Saitou teaches wherein the plurality of second gas supply holes, the second gas diffusion space, and the common flow path are provided in the gas supply path forming part (see below, features all located within plates #31/#32, interpreted above as the gas supply path forming part).

    PNG
    media_image2.png
    181
    3
    media_image2.png
    Greyscale

    PNG
    media_image9.png
    171
    301
    media_image9.png
    Greyscale

    PNG
    media_image8.png
    168
    334
    media_image8.png
    Greyscale


To clarify the record, the limitation “wherein the lengths of the flow paths extending from the merging point to each of the gas dispersion portions and a length of a flow path extending from the merging point to the second gas diffusion space are equal to each other” is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art would be capable of performing the intended use. Claim 1 recites “a gas supply path forming part configured to form a supply path of the processing gas”, wherein “configured to form a supply path of the processing gas” is interpreted as an intended use of the apparatus and, as such, “a supply path of the processing gas” is not interpreted as a structural element of the apparatus. As such, the entire claim is interpreted as an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). 
Nevertheless, Saitou explicitly teaches the limitations of the claim, since the apparatus teaches a merging point of the processing/raw material gas (as in annotated Fig. 2 below), and mixed gas flowing from that point would be able to have equal travel distances (“lengths of the flow paths”) to any of the gas dispersion portions, which are arranged symmetrically about a long axis of the supply path (as in the Examiner’s annotated interpretation of Fig. 4, reproduced below).

    PNG
    media_image10.png
    179
    258
    media_image10.png
    Greyscale

    PNG
    media_image7.png
    231
    522
    media_image7.png
    Greyscale

	Additionally, the limitation “a length of a flow path extending from the merging point to the second gas diffusion space” is an extremely broad limitation, since “a 

Regarding claim 8, Saitou teaches wherein the gas supply path forming part (Fig. 2, plates #31 and #32) includes: a plurality of supply paths, which includes the supply path ([0068] and Fig. 2, supply lines #321 and #322), each of the plurality of supply paths provided for each of the gas dispersion portions (see below, as reproduced), a third gas diffusion space (see annotated Fig. 2 below) configured to laterally diffuse the processing gas (as below, third space formed substantially in a lateral direction) to supply the processing gas to each of the plurality of supply paths (third diffusion space as below is in volume communication with all adjacent gas passageways); and branch paths (see annotated Fig. 2 below) formed at a downstream side of the merging4Appl. No. 16/035,817Attorney Docket No. 36010UResponse to Office Action mailed October 2, 2020 point (see below) and configured to supply the processing gas, the reaction gas, and the replacement gas to different positions in the third gas diffusion space (as the branch paths are in volume communication with the third diffusion space, they would all be capable of supplying any gas to any position within that space).

    PNG
    media_image2.png
    181
    3
    media_image2.png
    Greyscale

    PNG
    media_image7.png
    231
    522
    media_image7.png
    Greyscale

    PNG
    media_image11.png
    171
    301
    media_image11.png
    Greyscale

    PNG
    media_image10.png
    179
    258
    media_image10.png
    Greyscale

    PNG
    media_image12.png
    160
    221
    media_image12.png
    Greyscale

To clarify the record, the limitations “configured to laterally diffuse the processing gas to supply the processing gas to each of the plurality of supply paths” and “configured to supply the processing gas, the reaction gas, and the replacement gas to different positions in the third gas diffusion space” are interpreted as an intended uses of the apparatus and are given weight to the extent that the prior art would be capable of performing the intended uses. See MPEP 2114(II). The Saitou apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 9, Saitou teaches a gas storage part located in the flow path for the replacement gas and configured to store the replacement gas ([0068] and Fig. 1, gas supply source #61); and a valve ([0068] and Fig. 1, valve #602) located on a downstream side of the gas storage part in the flow path for the replacement gas (see Fig. 1, flowing towards the chamber #1), and configured to be opened and closed so as to allow the replacement gas to be supplied from the gas storage part to the processing chamber after the replacement gas is stored in the gas storage part and a pressure inside the gas storage part is increased ([0068]: supplying/stopping nitrogen gas from source #61, where the tank would necessarily be pressurized if it contained nitrogen).

To clarify the record, the claim limitations “configured to store the replacement gas”, and “configured to be opened and closed so as to allow the replacement gas to be supplied from the gas storage part to the processing chamber after the replacement gas is stored in the gas storage part and a pressure inside the gas storage part is increased” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The Saitou apparatus explicitly teaches the intended uses, as set forth above.

Regarding claim 10, Saitou teaches wherein an opening area of the recess decreases upward (see annotated Fig. 5 below, opening at the top of the recess is smaller in cross-sectional area than the opening at the bottom).

    PNG
    media_image13.png
    289
    549
    media_image13.png
    Greyscale


Response to Arguments
Claim 8 has been amended such that the previous objection to the claim is moot. As such, the objection to claim 8 is withdrawn.

Claims 1, 3, and 6-8 have been amended to alleviate issues of indefiniteness raised in the previous Office Action. As such, the rejections of claims 1-10 under 35 U.S.C. 112(b) are withdrawn.

Applicant argues (Remarks, pgs. 11-15) that the prior art of record, taken alone or in combination, fails to teach the features of amended claim 1 concerning “a plurality of second gas supply holes” and “a recess”. Respectfully, the Examiner disagrees, as the Saitou reference (US Pub. 2015/0267298) teaches said features by itself.

As is set forth in detail above, Saitou teaches the limitation of Feature 1 – “the gas supply path forming part including a plurality of second gas supply holes opened 

    PNG
    media_image2.png
    181
    3
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    252
    480
    media_image3.png
    Greyscale

wherein the gas supply path forming part is interpreted as plates #32 and #31 of Saitou Fig. 2, and the first diffusion space is interpreted as the gas diffusion space #50, as in Saitou Fig. 2.

Additionally, as is set forth in detail above, Saitou teaches the limitation of Feature 2 – “a recess surrounding the central portion of the opposing surface so that the central portion is lower than the recess” as follows:

    PNG
    media_image5.png
    274
    679
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    259
    562
    media_image6.png
    Greyscale

wherein the central portion is surrounded by a plurality of units #4, all located with an individual recess, where any one of said units meets the limitation of the claim. Furthermore, the limitation “so that the central portion is lower than the recess” is met by any point in the recess that is vertically higher than any point on the central portion of the opposing surface, as is shown above. 

As such, Applicant’s arguments at least as they pertain to the Saitou reference are not found to be persuasive. Applicant’s arguments with respect to the previous references as cited (Saitou ‘599, Farmakis, Turlot, and Narushima) have been considered but are moot, since the Office Action does not rely on those particular references in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718